DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This office action is in response to amendment filed on 5/3/21.  Claims 1-4, 6-11, and 13-14 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina Walsh on 6/9/21.
The application has been amended as follows:
1.  (Currently Amended) A first wireless transmit/receive unit (WTRU) comprising:
a transceiver; and
a processor; wherein
the transceiver and the processor are configured to:
receive, from a second WTRU, a first message comprising a group identifier associated with a first [[WTRU]] group 
based on the received group identifier associated with the first [[WTRU]] group, join the first group by monitoring 
measure [[a]] signal strength values for one or more neighbor cells; 
send a measurement report, to a base station, in response to a measured signal strength value differing by more than a threshold amount from a representative measurement value for the first group 

receive an indication that the first WTRU is no longer in 
2.  (Cancelled).
3.  (Currently Amended) The first WTRU of claim 1, wherein:
the comprises signal strength values for the one or more neighbor cells 
4.  (Currently Amended) The first WTRU of claim 1, wherein:
the transceiver and the processor are further configured to send an indication that the first WTRU is not to remain in the first [[WTRU]] group.
5.  (Cancelled).
6.  (Currently Amended) The first WTRU of claim 1, wherein each of the measured signal strength values for the one or more neighbor cells is an individual measurement.
7.  (Currently Amended) The first WTRU of claim 1, wherein each of the measured signal strength values for the one or more neighbor cells is an averaged or filtered measurement.
8.  (Currently Amended) A method performed by a first wireless transmit/receive unit (WTRU) the method comprising:
receiving, from a second WTRU, a first message comprising a group identifier associated with a first [[WTRU]] group 
based on the received group identifier associated with the first [[WTRU]] group, joining the first group by monitoring for messages intended for the first [[WTRU]] group;
measuring [[a]] signal strength values for one or more neighbor cells; 
sending a measurement report, to a base station, in response to a measured signal strength value differing by more than a threshold amount from a representative measurement value for the first group 

receiving an indication that the first WTRU is no longer in 
9.  (Cancelled).
10.  (Currently Amended) The method of claim 8, wherein 
the measurement report comprises the signal strength values for one or more neighbor cells 
11.  (Currently Amended) The method of claim 8, further comprising:
sending an indication that the first WTRU is not to remain in the first [[WTRU]] group.
12.  (Cancelled).
13.  (Currently Amended) The method of claim 8, wherein each of the measured signal strength values for the one or more neighbor cells is an individual measurement.
14.  (Currently Amended) The method of claim 8, wherein each of the measured signal strength values for the one or more neighbor cells is an averaged or filtered measurement.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, and 13-14 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647